COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER ON MOTION
Cause number:               01-13-00461-CR
Style:                      State of Texas.
                            v Isaias Santos III
                  *
Date motion filed :         December 20, 2013
Type of motion:             Motion for extension of time to file brief
Party filing motion:        Appellant
Document to be filed:       Brief

Is appeal accelerated? No

If motion to extend time:
        Original due date:            September 16, 2013
        Number of previous extensions
        granted:                      2 Current due date: December 11, 2013
        Date requested:               December 31, 2013

        The motion to extend time to file a brief is DENIED. Appellant’s brief was originally due on
September 16, 2013. On September 25, 2013, this Court notified appellant that appellant’s brief had not
been filed and required a response within 10 days. On October 3, 2013, counsel requested an extension
of time because he had “various trial settings at [that] time.” We granted the motion and appellant’s
brief was due on October 28, 2013. On November 20, 2013, this Court notified appellant that
appellant’s brief had not been filed and required a response within 10 days. On November 26, 2013,
counsel requested a second extension without an explanation of why additional time was necessary. We
granted the motion with an admonition that no further extensions would be granted and appellant’s brief
was due on December 11, 2013.
        In the current motion to extend time, filed on December 20, 2013, counsel again provides no
explanation for his requested extension. Accordingly, we deny the motion because counsel has not
established extraordinary circumstances for a further extension.
       If appellant’s brief is not filed within 10 days of the date of this order, then the case will be
abated and remanded to the trial court for a hearing pursuant to Texas Rule of Appellate Procedure
38(b).

Judge's signature: /s/ Michael Massengale
                 

Panel consists of ____________________________________________

Date: December 31, 2013
November 7, 2008 Revision